Case 1:19-cV-00036-DLH-CRH Document 1 Filed 02/14/19 Page 1 of 5

UNITED STATES DISTRICT COURT
DISTRICT OF NORTH DAKOTA
WESTERN DIVISION

RINK CONSTRUCTION, INC.
. Plaz`ntifj§
v_ Civil Action No.

MID-CONTINENT CASUALTY CO.,
Defena'ant.

€»O'>¢»O'JOO'J€»OO©OQOO'>COO

DEFENDANT MID-CONTINENT CASUALTY COMPANY’S
NOTICE OF REMOVAL

Defendant MID-CONTINENT CASUALTY COMPANY (“Mid-Continent” or “MCC”),
files this Notice of Rernovai pursuant to 28 U.S.C. Sections 1441 and 1446, and Would
respectfully show the Court as follows:

PROCEDURAL HISTORY AND BASIS FOR REMOVAL

l. On January 25, 2019, Plaintit`f filed its Original Cornplaint and initiated an action
identifying Mid-Continent as defendant in the District Court of McKenzie County, North
Dakota, in Cause No. 27-2019-CV-00051 (the “State Court Action”).

2. Mid-Continent Was served With Plaintift’s Original_ Complaint on January 25,
2019.

3. Pursuant to 28 U.S.C. Section 1446(b), this Notice of Rernoval is filed Within the
thirty-day statutory time period for removal Mid-Continent files this Notice of Rernoval
pursuant to 28 U.S.C. Section 144l(b), which permits removal based on diversity jurisdiction
28 U.S.C. Section 1332 sets forth the factual predicate justifying the exercise of diversity
jurisdiction Specitically, (l) an amount in controversy exceeding $75,000, and (2) diversity of

citizenship.'

 

l28 U.S.C. § 1332(3).

 

Case 1:19-cV-00036-DLH-CRH Document 1 Filed 02/14/19 Page 2 of 5

4. Removal based on diversity of citizenship may only be effectuated if none of the
parties in interest properly joined and served as defendants is a citizen of the State in which the
action is broughtz The district courts of the United States have original jurisdiction over this
action based on complete diversity, in that all Defendants are now and Were at the time this
action Was comrnenced, diverse in citizenship from Plaintiff and not a citizen of the State of
North Dakota.

5. Plaintiff is a corporation formed under the laws of the State of North Dakota and
with a principal place of business in McKenzie County, North Dakota. Thus, upon information
and belief, Plaintiff is a citizen of the State ofNorth Dakota.

6. Defendant Mid-Continent is a corporation organized under the laws of the State of
Ohio with its principal place of business in 'I`ulsa, 0klahoma at the time this action was
commenced Therefore, pursuant to 28 U.S.C. § 1332(c)(1) Mid-Continent is a citizen of both Ohio
and Oklahoma.

7. l Rernoval is proper because, under 28 U.S.C. § 1332, the parties properly joined
and served are now, and were at the time the lawsuit was filed, completely diverse in
citizenship3

8. The amount in controversy at the time of removal, exclusive of interest and costs,
exceeds $75,000.00. When a plaintiffs pleadings do not allege a specific amount of damages,
the removing party must only prove by a preponderance of the evidence that the amount in

controversy exceeds $75,000.4 This burden may be satisHed by the removing defendant showing

 

zsee 23 U.s.c. § 1441.
3See 23 u.s.c. § 1441.

4See Bell v. Hershey Co., 557 F.3d 953, 956 (Sth Cir. 2009).

2

 

Case 1:19-cV-00036-DLH-CRH Document 1 Filed 02/14/19 Page 3 of 5

it is facially apparent the plaintist claims exceed the jurisdictional amount or by setting forth
facts and disputes supporting a finding that the jurisdictional amount is satisfied5

9. Here, Plaintiffs’ Original Complaint alleges that Mid-Continent breached the
terms of the relevant insurance policies6 Plaintiff further claims that this alleged breach of
contract has resulted in its facing exposure for an amount exceeding 36 million.7 As such,
Plaintiffs’ claims support the conclusion the amount in controversy exceeds $75,000.

10. Because complete diversity exists among the parties, and because the amount in
controversy exceeds $75,000, the Court has subject matter jurisdiction of this cause based on
diversity of citizenship pursuant to 28 U.S.C. §1332. As such, this removal action is proper.

ll. Under 28 U.S.C. § l44l(a), venue of the removed action is proper in the United
States District Court for the District of North Dakota, Western Division, as the district and
division embracing the county in which the State Court Action is now pending

12. Mid-Continent, as the removing party, will promptly give Plaintiff written notice
of the filing of this Notice of Rernoval as required by 28 U.S.C. § 1446(d).

13. Pursuant to 28 U.S.C. § l446(d), Mid-Continent will promptly file a copy of this
Notice of Rernoval with the Clerk of the District Court of McKenzie County, North Dakota,
where the action is currently pendingl

l4. Plaintiff requested a jury trial in the State Court Action. Upon information and
belief, the requisite jury fee has not yet been paid.

15. A true and correct copy of all process, pleadings, and all orders served upon Mid-

Continent in the State Court Action are hereby filed with this Notice of Rernoval as required by

 

5 See, e.g., A!len v. R&H 0:'1 & Gas Co., 63 F.3d i326, 1335 (Sth Cir. 1995}.
6 See Exhibit D, Plaintist Original Complaint at p. 13, 1[1[ 43 - 45.

7 See Exhibit D, Plaintist Original Complaint at p.lO, 1[ 33.

 

Case 1:19-cV-00036-DLH-CRH Document 1 Filed 02/14/19 Page 4 of 5

28 U.S.C. § l446(a).
16. Moreover, copies of the following documents are hereby provided to the clerk for
filing in connection with the Notice of Removal:
(l) Summons and Complaint (Exhibit A);

(2) Certiflcate of Service
(3) Civil Cover Sheet

WHER_EPORE, Defendant Mid-Continent Casualty Company respectfully requests the
above-entitled action be removed from the District Court of McKenzie County, North Dakota to
the United States District Court for the District of North Dakota, Western Division.

Date: February 13, 2019. Respectfully Submitted,

ZUGER KIRMIS & SMITI-l
Attomeys for Defendant

316 North 5th Street, 6th Floor
P.O. Box 1695

Bismarck, ND 58502
Telephone: (701) 223-2711

BY: /s/ John E. Ward
John E. Ward, ID# 07495
jward@zkslaw.com

 

Case 1:19-cV-00036-DLH-CRH Document 1 Filed 02/14/19 Page 5 of 5

CERTIFICATE OF SERVICE

This is to certify that a true and correct copy of the above pleading has been forwarded
via e-filing pursuant to Fed. R. Civ. P. 5, on February flf/ 2019 to:

Kristin B. Rowell Via ECF

 

ANTHONY OSTLUND BAER Email: krowell@nntlzonvostlund. com
& LoUWAGrE P.A.

90 South 7th Street, Suite 3600

Minneapolis, MN 55402

Telephone: (612) 349-6969
Facsimile: (612) 349»6996

[`g[ 101/wci Wowd/
lohn E. Ward

 

